Groesbeck, 0. J.,
{concurring.) While agreeing with the other members of this court in the views expressed in the opinion of Mr. Justice Conaway, I desire to add that I do not believe that the instructions of the court below to the jury were erroneous or misleading. It is true that they are not artistically drawn, but I do not think that they are incorrect. The distinction between murder in the first and in the second degree is clearly put, and the crime of manslaughter is well defined. The first count of the indictment is evidently framed on the language adopted by the courts in defining murder in the first degree before the passage of the present law, — the crimes act of 1890. It charges the assault and the crime by employing the words “ willfully, deliberately, and preineditatedly,” used in the old statute, and also employing the common-law words in addition thereto, “with malice aforethought; ” while the second count uses the words from the new statute, which are therein declared to be sufficient, without setting out the manner and means of committing the crime, — that is, that the plaintiff in error “did feloniously and with premeditated malice kill and murder the said Waldo Emerson.” Some of the instructions would seem to imply that the words here used are of equivalent import. The jury were charged, however, that “to constitute murder in the first degree there must have been an unlawful killing done, purposely and with premeditated malice;” and again, “to give homicide the legal characteristics of murder in the first degree, as the defendant stands charged in the indictment, it must have been perpetrated with premeditated malice. The *667premeditation is just as essential an ingredient of the offense as the act which caused the death. Without the concurrence of both the premeditation and the act of killing, the crime of murder in the first degree cannot exist; and, as every man is presumed to be innocent of the offense of which he is charged till he is proven guilty beyond a reasonable doubt, this presumption must apply equally to both ingredients of the offense, — to the premeditation as well as to the killing; and unless you can find beyond a reasonable doubt that the defendant fired the shot with premeditation, it will be your duty to acquit the defendant of murder in the first degree.” It will be seen that the statute as it existed at the time of the commission of the alleged crime and since that time has been closely followed by the court below, and there is no error in that respect. Neither is there any error as to the instructions as to murder in the second degree or defining manslaughter.
It seems that the defense was twofold: (1) Failure to prove the venue, and (2) insanity of the defendant. The venue, as has been clearly shown in the opinion of Mr. Justice Conaway, was proven beyond a reasonable doubt, and the attention of the jury was called to the matter of venue in the following instruction: “Venue, is one of the material facts in this case, and must be proven, like other material facts, beyond a reasonable doubt. If, from the evidence, you have a reasonable doubt as to whether the crime, if crime there was, was committed in this state, or in another state, you will give the benefit of the doubt to the defendant, and return a verdict of not guilty. ” There was no exception to this instruction, and it must have been deemed sufficient and satisfactory. The defense of insanity was not established at all, as has been well said; yet the court gave the following instruction to the jury upon that point: “The jury are instructed that if, from a careful comparison and consideration of all the evidence, you have or entertain a reasonable doubt as to whether or not the defendant was sane at the time of the alleged commission of the offense charged, then you will find the defendant not guilty.” This is certainly the most favorableinstruetion that could have been given for the defendant. It has been held by many courts that insanity must be proven by a preponderance-of evidence to remove the presumption of sanity. The defendant below, through his counsel, asked the court to instruct the jury “that the law presumes every man to be sane; but if you find from the evidence that there is proof tending to show an insane condition of the mind of the defendant at the time of the commission of the alleged crime charged in the indictment, then it becomes incumbent upon the state to prove to your mind beyond a reasonable doubt that the defendant was sane at the time of the commission of the alleged crime.” This instruction, I believe, is predicated upon an opinion of the supremecourtof Nebraska; but, admitting that it is a correct interpretation of the law relating to insanity as a defense to crime, of which there is much question in my mind, it is met by the fact that there was no evidence introduced or bi’ought out at the trial of this case“tending to show an insane condition of the mind of the defendant” at the time of the homicide, so that the burden of proof could be shifted upon the state. The collapse of this branch of the case is shown by the opinion of Mr. Justice Conaway, and further comment upon the evidence in that regard is unnecessary. This disposes of the other points that have not been touched upon in the opinion of the other members of the court, and it is unnecessary to multiply words to state intelligently the other grounds of error relied upon by counsel for this unhappy youth. It, is a sad case, and has been well considered by the court, owing to the youth of the plaintiff in error. He was of the age of accountability at the time of his great crime, and he must suffer the extreme penalty of .the law. This court cannot burden the public with the expense of another trial of this case from mere sentiment. There has been no prejudicial error in the case, and I agree with my learned brethren that the judgment of the court below should be affirmed.